UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2016 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-209903 WIKE CORP. (Exact name of small business issuer as specified in its charter) Nevada 37-1769300 State or other jurisdiction of incorporation or organization Primary Standard Industrial Classification Number IRS Employer Identification Number Via Arno, 8, 40139 Bologna, Italy Tel. 003-907-341980011 Email: wikecorp@gmail.com (Address and telephone number of principal executive offices) None Securities registered under Section 12(b) of the Exchange Act None Securities registered under Section 12(g) of the Exchange Act 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yes  No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No  Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No  State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 6,060,000 common shares issued and outstanding as of December 31, 2016. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business. 4 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 7 Item 2 Properties. 7 Item 3. Legal proceedings. 7 Item 4. Mine Safety Disclosures. 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters . 7 Item 6. Selected Financial Data. 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 8. Financial Statements and Supplementary Data. 10 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 21 Item 9A(T). Controls and Procedures 21 Item 9B. Other Information. 21 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons of the Company . 21 Item 11. Executive Compensation. 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 23 Item 13. Certain Relationships and Related Transactions, and Director Independence. 24 Item 14. Principal Accounting Fees and Services. 24 PART IV Item 15. Exhibits 24 Signatures 3 PART I Item 1. Description of Business Forward looking statement notice Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Financial information contained in this quarterly report and in our unaudited interim financial statements is stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. General Wike Corp. was incorporated in the State of Nevada on November 11, 2014 and established a fiscal year end of December 31. We have generated limited revenues, have minimal assets and have incurred losses since inception. We are formed to commence operations in ornamental ribbons production, such as printing on ribbons. We have recently started our operation. We do not have any plans, proposals or arrangements, written or otherwise, to seek a business combination with another entity in the event we are not successful with our planned operations. Our principal executive offices are located at Via Arno, 8, 40139 Bologna, Italy. Our phone number is 003-907-341980011. Product Our product can be represented by range of goods using printing machine that we have purchased. Products include, but not limited to: ribbons, notebooks, plastic items and other printed goods of that kind, but we specialize only on ribbons printing until our business will be well established and successful. Maximum printing heights is 350 mm, which widens the range of products we can print images on images, gifts packing, personalized greeting cards and ribbons. We plan to enter the market with ornamental ribbons assortment. We plan to produce ornamental ribbons with different size and color for gift making industry and gift-wrapping, weddings, anniversaries also for other related products and events requested by the customer. In this prospectus you can find the additional information attached about our future products, which will be offered to the potential customer. Wike Corp. specializes in printing on personalized ribbons, oriented on the potential customers. With ornamental ribbons you can complete decoration with the ability of printing a personalized message or corporate logos on to the ribbons, making it the perfect finishing touch. Personalized ribbon is a wonderful addition to any gift, or an ideal way to wrap oversized and difficult to wrap items, great for Christmas, birthdays, Valentine’s Day, Mother’s Day and much more. Whatever the occasion, whatever the gift, beautiful presentation can be present from the simplest offering into a special treasure with our printed ribbons. Industrial printing machine We have purchased fully automated industrial printing machine for printing on most surfaces, especially on ribbons. The printing machine does not require high technical skills for product manufacture. The set of printing machine includes the machine itself and all raw materials necessary for setting up and testing. The cost of one machine is $4,000, which includes prime cost, delivery cost, customs clearance and insurance. Item: Industrial printing machine JMD/ADL 330B Import: Italy Export: China Machine cost: $2,500 Country of origin: China Cost of delivery and insurance: Cost of delivery: $650 Insurance cost: $150 Total cost: $3,300 DTA VAT $700 Total: unit, import, customs and taxes $4,000 4 Industrial printing machine is not large, user-friendly, and simple in maintenance and does not require special service. We have already purchased one printing machine JMD/ADL 330B, with technical characteristics: Model Number: JMD/ADL 330B Power: 700W (voltage: AC110V-240V) Weight: 75 kg Dimensions: 114*65*55 cm Production capacity: 80 meters per hour Raw Materials In our production we will use quality raw materials and we will be able to provide the premium quality of the offered product. We will supply our raw materials from the same vendor as printing machine. Our supplier is offering range of raw materials such as wax/resin ribbon for thermal printing and the same supplier will provide us with ribbons from 7mm to 100mm wide, in a huge variety of colors with different quality. The price will be depended on the quality of ribbons and on complexity of printing. Target market Our product is unique enough to get any market segments interested. We can determine two different directions our product can cover - corporate and private. By corporate we mean large and small companies, which always care much about image and update company information, highlight upcoming promotional events using printed products, such as any kind of event companies which could use our products for their direct activities, competitions etc. By private we mean any private events, where memorable gifts can be suitable. Weddings, birthdays, and anniversaries – any cases of any scale can become even more memorable with printed ribbons on a present for example. Wike Corp. is able to offer any type of client the printed ribbons that can meet their special requirements. We will look for the potential customer through Internet by calling and writing emails with offering our products. We will primarily offer them in the market for service, since this segment of market is the most appropriate for us. Industry analysis In any city we plan to expand our operations to there are multiple event agencies and other enterprises and flowers and decoration kiosks that may be interested in cooperation with our company. We offer quality and inexpensive product, which can satisfy any client requirements. Besides such kind of distribution network we plan to sign agreements with creative agencies that can develop unique designs for their clients and offer our services as their subcontractor for quality printing on ribbons. We also plan to have a special section on our website for potential partners with examples of our products and offers for wholesale clients and partners. Markets Essentially, consumer market of Wike Corp. includes any person or any company willing to emphasize their personality or highlight an upcoming event. Our products such as printed ribbons can be a part of any event, to specialize the celebration or any occasion. We have multifunction printing machine with it we can print any symbols and logos on the ribbons which increase quantity of our customers in the foreseeable future. Our raw materials for printing also include range of sizes and colors so even the choosiest customer could find the suitable product. As for geography related markets, we start our operations from Bologna, Italy. Afterwards, we might expand our business to other cities in Italy, such as Modena and San Marino. Marketing Our marketing campaign consists of several directions. First of all we will start out from straight marketing, such as offering our product at the fairs and exhibitions, handing out booklets with description of our product, which will be a great demonstration of high-quality and affordability of our product. Launch of our e-commerce ready website, banners on popular websites and advertisements in social networks will be the second step of our campaign. Besides aforesaid we will send our commercial quotations to event, creative, PR and advertising agencies, which can raise customer awareness and attract new partners. The interest offered will be up to 30% discount. We are ready to offer a reasonable discount for large orders. 5 We believe that our marketing campaign shall attract many clients and develop a strong reputation of quality, diligent and inexpensive producer. Hopefully, our clients will readily recommend us to others. Storage and delivery The product produced by Wike Corp. does not require any storage facilities, as it will be produced directly for each order. We are going to sign a contract with delivering companies such as FedEx Italy, DHL Italy, Pelican Express Courier Italy on regular basis in the event of finding regular customers. Our machines will be located at our leased premise Via Lodovico Berti, 40131, Bologna, Italy and produced ribbons will be shipped to other Italian cities from there, in case if our business grow. Sales and Marketing We plan to contact event companies who can order our products of ornamental ribbons. As well as we will cooperate with the flower-shops and companies for the production of decorations to supply to them our products. As of today, we have three sales contracts with Dragonfly Ltd., Serena Dolce - Weddings & Events and Italian Event LTD. Our competitive advantage is that we offer a high quality product, while maintaining reasonable prices. Initially, our sole officer and director, Corina Safaler will market our products. If we sell at least 75% shares in this offering, we intend to hire one salesperson for a half working with good knowledge and connections in the production of ornamental ribbons and printing distribution area to introduce our product also in the event of all shares are sold from this offering we are going to hire assistant, with terms of work half a day, for our sole officer and director Corina Safaler for operating of two printing machine in addition to sales person. The salesperson’s job would be to find new potential purchasers, and to set up agreements with them to buy our products. We intend to focus on direct marketing efforts whereby our representative will directly contact: * Distributors who are responsible for marketing and selling our production of ornamental ribbons; * Flowers companies; * Event companies; * Related to the printing industry enterprises. Competition The level of competition in business of printed ribbons production is high. Many of our established competitors have developed a brand following which would make our potential customers prefer their products to ours. Aggressive lower pricing tactics implemented by our competitors would make it difficult for us to enter the market. Economies of scale would make it easier for our larger established competitors to negotiate price discounts with their suppliers of products for production of ornamental ribbons, which would leave us at a disadvantage. The principal competitive factors in our industry are pricing and quality of goods. We will be in a market where we compete with many domestic and international companies offering similar products. We will be in direct competition with them. Many large companies will be able to provide more favorable services to the potential customers. Many of these companies may have a greater, more established customer base than us. We will likely lose business to such companies. Also, many of these companies will be able to afford to offer better price for similar product than us that may also cause us to lose business. We foresee to continue to face challenges from new market entrants. We may be unable to continue to compete effectively with these existing or new competitors, which could have a material adverse effect on our financial condition and results of operations. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. Employees We are a development stage company and currently have no employees, other than our sole officer and director, Corina Safaler. Our business office is located at Via Arno, 8, 40139 Bologna, Italy. Offices The phone number is 003907341980011. We have entered into a lease with Mauricio Polito. The office space is 30 square meters and located at Via Lodovico Berti, 40131, Bologna, Italy. 6 Government Regulation We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to export and import of products for production of ornamental ribbons and operation of any facility in any jurisdiction which we would conduct activities. We do not believe that regulation will have a material impact on the way we conduct our business. We do not need to receive any government approvals necessary to conduct our business; however we will have to comply with all applicable export and import regulations. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B. Unresolved Staff Comments Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information We are not registered on any market or public stock exchange. There is presently no demand for our common stock and no public market exists for the shares being offered in this prospectus. We plan to contact a market maker immediately following the completion of the offering and apply to have the shares quoted on the Over the Counter Bulletin Board (“OTCBB”). The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. If we are not able to pay the expenses associated with our reporting obligations we will not be able to apply for quotation on the OTC Bulletin Board. Market makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 to 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings between Wike Corp. and anyone acting on our behalf, with any market maker regarding participation in a future trading market for our securities. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase in this offering. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have our common stock quoted on a public trading market, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. As of December 31, 2016, no shares of our common stock have traded. Number of Holders As of December 31, 2016, the 6,060,000 issued and outstanding shares of common stock were held by a total of 36 shareholder of record. 7 Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended December 31, 2016 and 2015. Recent Sales of Unregistered Securities The Company has 75,000,000, $0.001 par value shares of common stock authorized. On August 10, 2015, the Company issued 4,500,000 shares of common stock to a director for cash proceeds of $4,500 at $0.001 per share. On August, 2016, the Company issued 570,000 shares of common stock for cash proceeds of $5,700 at $0.01 per share. On September, 2016, the Company issued 990,000 shares of common stock for cash proceeds of $9,900 at $0.01 per share. There were 6,060,000 shares of common stock issued and outstanding as of December 31, 2016. Purchase of our Equity Securities by Officers and Directors On August 10, 2015, the Company offered and sold 4,500,000 restricted shares of common stock to our president and director, Arusyak Sukiasyan, for a purchase price of $0.001 per share, for aggregate offering proceeds of $4,500, pursuant to Section 4(2) of the Securities Act of 1933 as he is a sophisticated investor and is in possession of all material information relating to us. Further, no commissions were paid to anyone in connection with the sale of these shares and general solicitation was not made to anyone . Other Stockholder Matters None. Item 6. Selected Financial Data Not applicable to smaller reporting companies . Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Results of operations We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly,do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. Liquidity and capital resources As at December 31, 2016 , our total assets were $12,198. Total assets were comprised of $3,892 in current assets, $8,306 in fixed assets. As at December 31, 2016 , our current liabilities were $2,359 and Stockholders’ equity was $9,839. CASH FLOWS FROM OPERATING ACTIVITIES We have not generated positive cash flows from operating activities. For the year ended December 31, 2016 net cash flows used in operating activities was $10,552. CASH FLOWS FROM INVESTING ACTIVITIE S For the year ended December 31, 2016 we did $6,300 cash flows used in fixed assets purchased. 8 CASH FLOWS FROM FINANCING ACTIVITIES For the year ended December 31, 2016 net cash flows provided from financing activities was $17,559. $15,600 is from common stock issuance for cash and $1,959 is from related party loan. Management’s discussion and analysis You should read the following discussion and analysis of our financial condition and results of operations together with our consolidated financial statements and the related notes and other financial information included elsewhere in this prospectus. Some of the information contained in this discussion and analysis or set forth elsewhere in this prospectus, including information with respect to our plans and strategy for our business and related financing, includes forward-looking statements that involve risks and uncertainties. You should review the “Risk Factors” section of this prospectus for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. We qualify as an “emerging growth company” under the JOBS Act. As a result, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements. For so long as we are an emerging growth company, we will not be required to: · Have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; · Provide an auditor attestation with respect to management’s report on the effectiveness of our internal controls over financial reporting; · Comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor’s report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); · Submit certain executive compensation matters to shareholder advisory votes, such as “say-on-pay” and “say-on-frequency;” and · Disclose certain executive compensation related items such as the correlation between executive compensation and performance and comparisons of the CEO’s compensation to median employee compensation. In addition, Section of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may therefore not be comparable to those of companies that comply with such new or revised accounting standards. We will remain an “emerging growth company” for up to five years, or until the earliest of (i) the last day of the first fiscal year in which our total annual gross revenues exceed $1 billion, (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of which would occur if the market value of our ordinary shares that is held by non-affiliates exceeds million as of the last business day of our most recently completed second fiscal quarter or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. Even if we no longer qualify for the exemptions for an emerging growth company, we may still be, in certain circumstances, subject to scaled disclosure requirements as a smaller reporting company. For example, smaller reporting companies, like emerging growth companies, are not required to provide a compensation discussion and analysis under Item 402(b) of Regulation S-K or auditor attestation of internal controls over financial reporting. Our independent registered public accountant has issued a going concern opinion. This means that there is a doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have generated only limited revenues to date. To meet our needs for cash we are attempting to raise money from this offering and from selling our printed ribbons. We believe that we will be able to raise enough money through this offering or through selling our products to continue our proposed operations but we cannot guarantee that once we continue operations we will stay in business after doing so. If we are unable to successfully find customers we may quickly use up the proceeds from this offering and will need to find alternative sources. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. We have signed sales contract, and we believe that we might get a production order for this customer in the nearest time. 9 If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. Even if we raise $50,000 from this offering, it will last one year, but we may need more funds for business operations in the next year, and we will have to revert to obtaining additional money. Plan of operation We intend to commence operations in the business of ornamental ribbons production. Our business is printing items on different kind of ribbons, such as printing logos, wishes, names and others. We have generated limited revenues and our principal business activities to date consists created a business plan, developed models of our business card and booklet and set up our web site, and we have purchased our printing machine and raw materials. We have generated limited revenues in the amount of $15,400 to date. We will not be conducting any product research or development. Further we do not expect significant changes in the number of employees. Upon completion of our public offering, our specific goal is selling ornamental ribbons. Off-balance sheet arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Limited operating history; need for additional capital There is no historical financial information about us upon which to base an evaluation of our performance. We are in start-up stage operations and have generated limited revenues to the date. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholder. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. Item 8. Financial Statements and Supplementary Data 10 WIKE CORP. FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2, 2015 Table of Contents Page Report of Independent Registered Public Accounting Firm 14 Balance Sheets as of December 31, 2016 and December 31, 2015 15 Statements of Operations for the year ended December 31, 2016 and December 31, 2015 16 Statement of Stockholders’ Equity as of December 31, 2016 and December 31, 2015 17 Statements of Cash Flows for the year ended December 31, 2016 and December 31, 2015 18 Notes to Financial Statements 19 11 Report of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Wike Corp. We have audited the accompanying balance sheet of Wike Corp. of December 31, 2016 and 2015 and the related financial statements of operations, changes in shareholder’s equity and cash flows for the years ended December 31, 2016 and 2015. These financial statements are the responsibility of the Company’s management. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Wike Corp. as of December 31, 2016 and 2015, and the results of its operation and its cash flows for the years ended December 31, 2016 and 2015 in conformity with U.S. generally accepted accounting principles. The financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ PLS CPA PLS CPA, A Professional Corp. February 22, 2017 San Diego, CA. 92111 WIKE CORP. BALANCE SHEETS ASSETS December 31, 2016 December 31, 2015 Current Assets Cash and cash equivalents $ 853 146 Prepaid Expenses 600 - Inventory 2,439 1,120 Total Current Assets $ Fixed Assets Equipment, net 2,160 2,803 3,343 2,736 - - Furniture, net Computer, net Total Fixed Assets $ Intangible assets - 225 Website Total Intangible Assets $ - Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable - 425 Loans 2,359 400 Total Current Liabilities $ Total Liabilities $ Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized, 6,060,000 and 4,500,000 shares issued and outstanding as of December 31, 2016 and December 31, 2015 6,060 4,500 Additional paid in capital 14,040 - Deficit accumulated (10,261 ) (1,098 ) Total Stockholder’s Equity $ Total Liabilities and Stockholder’s Equity $ See accompanying notes to financial statements. 13 WIKE CORP. STATEMENTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2, 2015 Year ended December 31, 2016 Year ended December 31, 2015 REVENUES $ 15,400 $ - Cost of Goods Sold 2,195 - Gross Profit - OPERATING EXPENSES General and Administrative Expenses 22,368 1,098 TOTAL OPERATING EXPENSES NET INCOME (LOSS) FROM OPERATIONS ) ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ ) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to financial statements. 14 WIKE CORP. STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY YEAR ENDED DECEMBER 31, 2, 2015 Common Stock Additional Paid-in Deficit Accumulated Total Stockholders’ Shares Amount Capital Equity Balance, December 31, 2014 - $ - $ - $ - $ - Shares issued for cash at $0.001 per share on August 10, 2015 4,500,000 4,500 - - 4,500 Net income (loss) for the period ended December 31, 2015 - - - (1,098 ) (1,098 ) Balance, December 31, 2015 1,560,000 - $ 4,500 15,600 - $ - - - $ (1,098) - (9,163) $ 3,402 15,600 (9,163) Shares issued for cash at $0.01 per share Net income (loss) for the period ended December 31, 2016 Balance, December 31, 201 6 6,060,000 $ $ - $ ) $ See accompanying notes to financial statements. 15 WIKE CORP. STATEMENTS OF CASH FLOWS Year ended December 30, 2016 Year ended December 30, 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (9,163 ) $ (1,098 ) Depreciation expense 954 144 Adjustments to reconcile net loss to net cash (used in) operating activities: Inventory (1,318 ) (1,120 ) Prepaid Expenses (600 ) - Accounts Payable (425 ) 425 CASH FLOWS USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets (6,300 ) (2,880 ) Purchase of Intangible assets - (225 ) CASH FLOWS USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 15,600 4,500 Proceeds from related party loans 1,959 300 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH 46 Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 0 $ 0 Income taxes paid $ 0 $ 0 See accompanying notes to financial statements. 16 WIKE CORP. NOTES TO THE FINANCIAL STATEMENTS YEAR ENDED DECEMBER 31, 2, 2015 NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS WIKE Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on November 11, 2014. We are a development-stage company in a business of printing on ornamental ribbons . Our office is located at Via Lodovico Berti, 40131, Bologna, Italy . NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had limited revenues as of December 31, 2016. The Company currently has a negative working capital, but has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s year-end is December 31. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $853 of cash as of December 31, 2016 and $146 of cash as of December 31, 2015. Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (
